       Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 1 of 15



Michael R. King
Special Assistant Attorney General
1625 11th Ave., Middle Floor
POB 200124
Helena, MT 59620-0124
Phone: (406) 444-2403
Fax: (406) 444-2592
Email: mking@mt.gov

Attorney for Defendants Laura Smith, Jason Larson,
Jenn Weber, Kasia Harvey, Jessica Moorhead, and Steve Bullock

                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION

 KRISSY SANCHEZ,
                                                   CV 18-90-BLG-SPW-TJC
                            Plaintiff,
                                             DISCLOSURE STATEMENT OF
 vs.                                          DEFENDANTS LAURA SMITH,
                                             JASON LARSON, JENN WEBER,
 MONTANA DEPARTMENT OF                          KASIA HARVEY, JESSIC
 HEALTH AND HUMAN SERVICES,                     MOORHEAD, AND STEVE
 et al.                                               BULLOCK

                            Defendants.

I.      Factual Outline Of Case

        Plaintiff is the adoptive mother of SS (an adult), adoptive mother of GS

(now age 17) and AS (now age 5). SS is the natural mother of AS. Desmon

Turner is the adoptive father of GS. During the events in controversy, Plaintiff

was living at 8215 Beas Lane (a rural residence in Shepherd, MT) and Turner was

incarcerated in the Yellowstone County Jail. Plaintiff’s natural mother, Lisa
     Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 2 of 15



Greenwood, was living in Livingston, MT with her husband, Tim Greenwood

(Plaintiff’s stepfather).

       Between August 16 and August 24, 2017, the Montana Department of Public

Health and Human Services (DPHHS) received 12 third-party reports of Plaintiff’s

abuse and neglect of GS and AS. As concerns GS, the reports included allegations

of verbal abuse, emotional abuse, and physical abuse in the form of being held up

by the neck, slapping, slamming head into the wall, kicking, hitting, choking,

punching, and hitting with a belt. GS was reported to be fearful of Plaintiff and

suicidal, self-harming, and emotionally unstable as a result of Plaintiff’s abuse.

Plaintiff’s former husband reported Plaintiff had a prior history of meth addiction

and that GS told him Plaintiff would make her drink alcohol and smoke marijuana.

As concerns AS, the reports included being locked in his room most of the day and

being a witness to serious violence in the home between Plaintiff and both GS and

Turner (which led to Turner’s incarceration). Based on these reports, Child

Protection Specialist Supervisor (CPSS) Christy Ellerbee (Billings) asked Child

Protection Specialist (CPS) Erin Clements to assign a courtesy worker from the

Bozeman office to interview GS at her boarding school in Bozeman, MT (Mt. Ellis

Academy). Clements assigned CPS Deb Kirby. During an August 30, 2017

interview, GS confirmed Plaintiff’s verbal, emotional, and physical abuse. GS

                                                                           Page 2 of 15
     Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 3 of 15



reported she had depression, anxiety and an overactive bladder and confirmed self-

harm and that she had been admitted to the Billings Psych Center for a week in

December 2016. GS also reported Plaintiff required her to keep AS locked in his

room all day, that Plaintiff hit AS too, and that there was black mold and black

widow spiders in Plaintiff’s home. Because GS disclosed potential crimes, the

Bozeman police conducted a recorded forensic interview of GS on August 31,

2017. Kirby attended the interview, at which GS made disclosures consistent with

those she had made the day before. Kirby informed Rash that many concerns were

raised supporting removal of GS and AS from Plaintiff’s custody. After speaking

with Kirby, SS told Rash that Plaintiff also spanks AS with her hands, she had seen

Plaintiff abuse another person’s prescription narcotics on August 30, 2017, and

confirmed the presence of black mold throughout Plaintiff’s home.

      Some of the third-party reports DPHHS received described Plaintiff as

having an itinerant lifestyle and that she had fled Florida with her children to avoid

a child abuse and neglect investigation. By all reports, Plaintiff was behaving

erratically and had decompensating mental health problems that were untreated or

poorly treated.

      On September 1, 2017, Rash drove to Plaintiff’s residence to speak to her

about the reports of abuse and neglect. Chris Friedel (of Friedel LLC)

                                                                           Page 3 of 15
     Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 4 of 15



accompanied Rash to perform a drug test if Plaintiff would consent to one (which

she did not). Approaching the house, Rash observed three surveillance cameras in

the front windows. After knocking several times, Plaintiff opened the door and let

Rash into the house, but would not allow Friedel in. Plaintiff denied all of the

abuse allegations, but admitted there was black mold in the house that her landlord

knew was a problem and had to fix. She told Rash she understood why DPHHS

would want to remove GS from her care, but argued there was no imminent danger

as to AS. Plaintiff became very verbally aggressive, at which point Rash informed

her that based on the physical abuse allegations, as well as the black mold and

refusal to take an onsite drug test, she would need to place AS in emergency

protective custody. Plaintiff agreed that Lisa Greenwood would be an appropriate

placement for AS if she was not someone who had reported her.

      As Plaintiff was angrily gathering AS’s belongings, Rash exited Plaintiff’s

residence, expecting Plaintiff to follow with AS. Instead, Plaintiff shut and locked

the door. Rash immediately called the Yellowstone County Sheriff’s Office for

emergency assistance. Deputy McCave arrived and observed Plaintiff looking out

the window at him, but she would not answer the door. Another Deputy asked

Rash if she had any concerns about Plaintiff fleeing the scene. Rash replied she

had unconfirmed reports Plaintiff had fled with her children from a child abuse and

                                                                          Page 4 of 15
     Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 5 of 15



neglect investigation in Florida. Out of concern for Plaintiff’s and AS’s immediate

safety, the Sheriff Deputies forcibly entered Plaintiff’s residence and discovered

she had, in fact, fled the home with AS. Rash and the Deputies discussed whether

to issue an “Amber Alert” and, to that end, Rash called Greenwood and obtained a

photo of AS. Rash also called SS, who advised that Plaintiff may have gone to a

nearby restaurant to make a phone call for a ride. Sometime later, the Deputies

located Plaintiff and AS on a side street near the restaurant, detained her, and

called Rash to the scene. Rash took custody of AS and drove him to Park City

where he was placed in Greenwood’s care. Plaintiff voluntarily signed an Out-Of-

Home Safety Plan and a Protection Plan for GS and AS to reside with Greenwood.

      On September 7, 2017, Rash sent Plaintiff a substantiation letter advising

that AS’s exposure to violence in the home between GS and Plaintiff along with

being locked in his bedroom for long periods of time without supervision met the

definition of abuse or neglect found in MCA § 41-3-102. The letter advised

Plaintiff could contest this finding by requesting a fair hearing by October 8, 2017.

Neither Plaintiff nor her attorneys requested a fair hearing.

      On September 11, 2017, based on an Affidavit Rash signed reciting inter

alia the facts set forth above, the Yellowstone County Attorney’s Office filed two

Petitions for Emergency Protective Services, Adjudication As A Youth In Need Of

                                                                           Page 5 of 15
     Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 6 of 15



Care and Temporary Legal Custody – one for GS and one for AS. In response to

those Petitions, the state district court issued two Orders To Show Cause And

Granting Emergency Protective Services setting a show cause hearing on

September 19, 2017 and an adjudication hearing on November 13, 2017. The

Orders inter alia found that Rash had “sufficient reason to believe that [GS and AS

were] in immediate or apparent danger of harm,” “there is probable cause to

believe [they are] abused or neglected or in danger of being abused or neglected”

such that “immediate protection of the child[ren] is required,” and that their

“removal . . . from the home is necessary because continuation in the home would

be contrary to [their] welfare.” The Court inter alia ordered that DPHHS “has the

right to place the child in temporary . . . out-of-home care,” that Plaintiff and

Turner “obtain evaluations that may be necessary to determine whether the

child[ren are] Youth[es] in Need of Care,” that DPHHS had “authority to

effectuate any other temporary disposition that may be required in the best interests

of the child[ren],” that DPHHS had authority to “authoriz[e] to approve, arrange,

and supervise visitation between” Plaintiff, Turner, GS, and AS, that DPHHS had

authority to require Plaintiff and Turner to “obtain chemical dependency

evaluations and submit to drug testing through random testing, and that DPHHS

determine the amount Plaintiff and Turner must pay “for contribution toward the

                                                                            Page 6 of 15
     Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 7 of 15



cost of out-of-home care for their child and collection of the determined amount.”

The Court granted DPHHS emergency protective services “pending a hearing in

this matter,” appointed the Office of Public Defender (OPD) to represent Plaintiff

and Turner, and appointed a guardian ad litem for GS and AS. By separate orders

entered on December 23, 2017 and December 28, 2017, the district court appointed

CASAs for GS and AS.

      On September 22, 2017, Deputy County Attorney Corbit Harrington filed a

motion to reset the September 19, 2017 show cause hearing due to Plaintiff’s

counsel having a conflict of interest. The district court reset the hearing for

November 13, 2017, ordering that DPHHS “shall continue to have custody of the

Youth pending the Hearing.” On November 16, 2017, the district court again reset

the show cause hearing to February 28, 2018 and March 1, 2018, again ordering

that DPHHS “shall continue to have custody of the Youth pending the hearing.”

      Between the date GS and AS were removed from Plaintiff’s custody and the

date the two Petitions were dismissed (May 14, 2018), various services were

provided to Plaintiff, GS, and AS with the goal of reuniting the family. In October

2017, GS’s counselor stated that contact between GS and Plaintiff had been

detrimental and resulted in significant emotional distress and physiological

responses. Up to and including February 20, 2018, the CASA advised the district

                                                                            Page 7 of 15
     Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 8 of 15



court that GS and AS should not be returned to Plaintiff, that GS and AS were

doing well in the Greenwood home, and that reunification of the family should not

occur until the family completed family counseling. Up to and including April 14,

2018, GS repeatedly advised the CASA, the CPS, and CPSS that she did not want

to return to Plaintiff’s custody and was happy and safe at the Greenwood home.

      In March 2018, AS was reunited with Plaintiff with the understanding

Plaintiff would comply with DPHHS rules and successfully complete the tasks

required in an in-home safety plan she signed. On April 16, 2018, Friedel LLC

told CPS Jessica Moorhead that Plaintiff had tested positive for Methamphetamine

and Amphetamine. The same day, Plaintiff told Friedel LLC she would not make

her scheduled drug patch change, she did not have access to transportation, and she

would be in on April 18, 2018 to have her patch changed. Moorhead and CPS

Kasia Harvey went to Plaintiff’s new home with Laurel Police Department (LPD)

officers. While waiting to pull onto the street where Plaintiff was residing,

Moorhead saw Plaintiff driving a car. The LPD officers parked their vehicles in

front of Plaintiff’s home. Plaintiff noticed the vehicles, continued driving two

blocks, and then turned right. The LPD officers followed Plaintiff, who drove

back to her home and parked her car. When Plaintiff was asked why she was

driving after stating she did not have a way to get to her drug patch appointment,

                                                                          Page 8 of 15
     Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 9 of 15



she stated she had just picked up the vehicle from a friend.

       The LPD officers and Moorhead approached Plaintiff after she exited her

vehicle. Moorhead informed Plaintiff she had tested positive for illegal drug use

and asked Plaintiff to hand AS to Harvey. Plaintiff denied any drug use and

claimed positive drug test was from contamination of her new home or a

contaminated mattress she had been sleeping on. Plaintiff agreed to a Draeger test,

which was negative. AS was removed from Plaintiff’s because of Plaintiff’s non-

compliance with the in-home safety plan, moving to a new home without notice,

testing positive for methamphetamine and amphetamine, missing the scheduled

patch change appointment, being dishonest about access to transportation, and

claim that her new home or mattress were contaminated.

       On April 18, 2018, Deputy County Attorney Paul Vestal filed a Motion for

Court Findings On Out-Of-Home Placement Of Child, which requested a hearing.

The same day, the district court entered an Order setting a hearing for May 7, 2018

and stating: “1. The Department retains Emergency Protective Services of the

above-named Youth. The Department shall continue to have custody of the Youth

pending the hearing. 2. Continuation of the child in the home would be contrary to

the welfare of the child at this time . . .”

       On April 20, 2018, GS ran away from the Greenwood home and called

                                                                         Page 9 of 15
       Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 10 of 15



Plaintiff to pick her up. GS advised CPSS Jenn Weber that she was “ready” to be

home, wanted to stay with Plaintiff, and would likely run away again if she were

forced to return to the Greenwood home. Based on this information, GS was

placed with Plaintiff at that time. The May 2, 2018 CASA report to the Court notes

that on April 30, 2018 the CASA visited GS at Plaintiff’s home and that GS

advised her she felt safe and wanted to remain there. The CASA recommended GS

“be allowed to remain in the care of [Plaintiff] with safety resources already in

place.” She also recommended AS be reunited with Plaintiff and GS as Plaintiff

had “completed counseling, parenting classes, supervised parenting time, group

sessions, the drug patch and random urine drug tests.”

        On May 14, 2018, the district court dismissed the two Petitions upon motion

of Deputy County Attorney Paul Vestal.

II.     Basis for Federal Jurisdiction And Venue

        Jurisdiction: 28 U.S.C. §§ 1331, 1343; U. S. Constitution; 42 U.S.C. § 1983.

        Venue: 28 U.S.C. § 1343(b)(2); L.R. 3.2(b); MCA § 25-2-122(1)(b).

III.    Factual And Legal Basis Of Each Defense

        To the extent Plaintiff is claiming injury due to the warrantless removal of

AS from Plaintiff’s care on April 16, 2018, the social workers involved in that

decision are entitled to absolute immunity because state district court orders in

                                                                          Page 10 of 15
    Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 11 of 15



place at the time 1) authorized them “to place the child[ren] in temporary . . . out-

of-home care” and “to effectuate any other temporary disposition that may be

required in the best interests of the child[ren],” granted DPHHS emergency

protective services, and ordered that DPHHS “shall continue to have custody of the

Youth pending the Hearing.” Alternatively, the social workers involved in that

decision are entitled to qualified immunity because they reasonably believed 1)

based on the aforesaid court orders, they had authority to remove AS from

Plaintiff’s care without a warrant, and/or 2) exigent circumstances existed in that

Plaintiff had tested positive for illegal drug usage and insisted her home, where AS

was living, was contaminated with methamphetamine.

      To the extent Plaintiff is claiming injury due to the initiation, pursuit, and

resolution of the child neglect and abuse proceedings in state court, the social

workers involved in those proceedings are absolutely immune from suit. Meyers v.

Contra Costa County Dept. of Soc. Servs., 812 F.2d 1154, 1156-57 (9th Cir. 1987).

      To the extent Plaintiff is claiming injury due to Ciera Rash’s Affidavit, Rash

is entitled to qualified immunity because she did not lie, fabricate, or suppress

material facts in her Affidavit. Smith v. Banner Health Sys., 621 Fed. Appx. 876,

881-82 (9th Cir. 2015); Beltran v. Santa Clara Cnty, 389 Fed. Appx. 679, (9th Cir.

2010); Mabe v. San Bernardino Cnty, 237 F.3d 1101, 1109 (9th Cir. 2001).

                                                                           Page 11 of 15
    Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 12 of 15



      To the extent Plaintiff is claiming injury due to the execution of the state

district court’s orders, the social workers involved in the execution of those orders

are absolutely immune from suit. Coverdell v. Dept. of Soc. & Health Srvcs., 834

F.2d 758, 764-65 (9th Cir. 1987).

      To the extent Plaintiff is claiming injury due to the state district court’s

orders, her claims are barred by the Rooker-Feldman doctrine and the rule against

collateral attacks on another court’s orders or judgments.

      To the extent Plaintiff is claiming injury due to the placement of GS and AS

in the Greenwood home, the social workers involved in that decision are entitled to

absolute immunity (Barnes v. Placer Cnty., 386 Fed. Appx. 633, (9th Cir. 2010);

Mabe v. San Bernardino County, 237 F.3d 1101, 1109 (9th Cir. 2001); Coverdell,

supra) or qualified immunity because, based on the facts they knew during the

placement, they did not act with such deliberate indifference as to shock the

conscience (Pers. Rep. of the Estate of C. J. P. v. Washington, 913 F.3d 831, 837-

839 (9th Cir. 2019); Tamas v. Dep't of Soc. & Health Servs., 630 F.3d 833, 844 (9th

Cir. 2010)).

      To the extent Plaintiff is claiming injury due to any other actions of the

social workers involved in this case, the social workers are entitled to qualified

immunity because their actions did not violate Plaintiff’s clearly established

                                                                           Page 12 of 15
      Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 13 of 15



constitutional rights and they did not act with such deliberate indifference as to

shock the conscience.

       Supervisors are not liable for any constitutional violations she alleges

against them unless she proves they directed or participated in the violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

       Plaintiff lacks standing to claim injury for persons other than her. Mabe v.

San Bernardino Cnty, 237 F.3d 1101, 1111-12 (9th Cir. 2001).

IV.    Computation Of Damages

       N/A

V.     Pendency Or Disposition Of Any Related State Or Federal Litigation

       Cause No. CV 17-156-BLG-SPW-TJC and CV 18-90-BLG-SPW-TJC are

related and ongoing. State district court Cause Nos. DN-17-427 and DN 17-428

(Yellowstone County) have been dismissed.

VI.    Proposed Stipulations Of Fact

       Defendants may stipulate to some of the facts set forth in Section I above.

VII. Controlling Issues Of Law Suitable To Pretrial Disposition

       Some or all of the defenses discussed in Section III of this Preliminary

Pretrial Statement may be suitable for pretrial disposition.

///

                                                                          Page 13 of 15
      Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 14 of 15



VIII. Persons Known Or Believed To Have Information That May Be Used In
      Proving Defenses And Summary Of Information

       Ciera Rash was the primary investigator regarding the abuse and neglect

report DPHHS received, was involved in the decision to remove GS and AS from

Plaintiff’s care and to file the two Petitions discussed in Section I above, and was

involved in providing some post-removal services to Plaintiff, GS, and AS.

       Jessica Moorhead, Kasia Harvey, and Jenn Weber were involved in the

decision to remove AS from Plaintiff’s care on April 16, 2018.

       Jason Larson and Jenn Weber were involved in reviewing the placement of

GS and AS in the Greenwood home and had some involvement in providing post-

removal services to Plaintiff, GS, and AS.

       Laura Smith and Steve Bullock did not direct or participate in any

constitutional violations Plaintiff alleges.

IX.    Status Of Any Settlement Negotiations

       To date, no settlement discussions have taken place.

DATED this 16th day of September, 2019.


                                           /s/ Michael R. King
                                         Attorney for Defendants Laura Smith, Jason
                                         Larson, Jenn Weber, Kasia Harvey, Jessica
                                         Moorhead, and Steve Bullock



                                                                          Page 14 of 15
    Case 1:18-cv-00090-SPW-TJC Document 29 Filed 09/16/19 Page 15 of 15



                      CERTIFICATE OF SERVICE L.R. 5.2(b)

      I hereby certify that, on September 16, 2019, a copy of the foregoing was
served on the following persons by the following means:

      1, 3, 4                           CM/ECF
      ____________                      Hand Delivery
      ____________                      Mail
      ____________                      Overnight Delivery Service
      ____________                      Fax
      2                                 E-Mail

            1. Clerk, U.S. District Court, Billings Division

            2. Krissy Sanchez -- Keepgrindin702@gmail.com (Pro se Plaintiff)

            3. Randall G. Nelson
               2619 St. Johns Avenue, Ste. E
               Billings, MT 59102

            4. Thomas C. Bancroft
               2619 St. Johns Avenue, Ste. E
               Billings, MT 59102


                                        /s/ Michael R. King
                                      Laura Smith, Jason Larson, Jenn Weber,
                                      Kasia Harvey, Jessica Moorhead, and Steve
                                      Bullock




                                                                       Page 15 of 15
